Citation Nr: 9930410	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to a disability evaluation in excess of 10 
percent for a dermatological disability manifested by actinic 
keratoses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1975.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus has been obtained and 
developed by the agency of original jurisdiction.

2.  It has been objectively shown that bilateral hearing 
loss, as defined for VA purposes, is currently manifested and 
the evidence as to whether this disability is or is not 
causally related to service is in equipoise.

3.  Tinnitus has been diagnosed and the evidence as to 
whether this disability is or is not causally related to 
service is in equipoise.

4.  It has not been objectively shown that the lower back 
disability that is currently manifested had its onset during 
or is causally related to service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (1999).

2.  Resolving reasonable doubt in favor of the veteran, 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1999).

3.  Service connection for a lower back disability is not 
warranted, as a fair preponderance of the evidence is against 
the claim for such benefit.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for service connection.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of the appealed claims 
(not to be construed, however, as shifting from the claimant 
to VA the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1999)), has been satisfied.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  The disability may be service-
connected even if it was initially diagnosed after discharge 
if it is established that the disease was incurred in 
service.  See, 38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted, on a presumptive 
basis, when any one of the chronic diseases presumptively 
associated, for VA purposes, with service, including 
sensorineural hearing loss, is manifested to a degree of at 
least 10 percent within the year immediately following the 
veteran's separation from active military service, 
notwithstanding the lack of competent evidence of the 
manifestation of such disease during service.  See, 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1999).

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the three auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  See, Gilbert, at 53-
54.

At the outset, it must be noted that the United States Court 
of Veterans Appeals (known as the United States Court of 
Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") has said that, when all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

First Issue
Entitlement to service connection for bilateral hearing loss:

The veteran contends that he suffers from bilateral hearing 
loss, that this disability had its onset during service, 
while he was working as a fuel specialist on the flight line 
refueling aircraft, and that, consequently, service 
connection for bilateral hearing loss is warranted.  He also 
said, at an RO hearing that was conducted in October 1997, 
that he had at least some degree of hearing loss at 
separation, that the hearing loss continued throughout the 
years, that he did not see any doctor for the hearing loss 
until 1996, when he went to VA, and that the disability is 
currently more severe than at the time of his discharge in 
1975.

A review of the service medical records reveals that, at the 
time of his medical examination for induction in January 
1971, the veteran had the following ISO-ANSI levels of 
hearing loss, in decibels:

January 
1971


HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
-
45
LEFT
35
10
5
-
60

A service medical record dated in June 1972 reveals the 
results of a hearing conservation evaluation for the veteran, 
who it was reported had been working on the flight line for 
one year, with ear protection, had been exposed to "all 
sorts" of noise and had a "poor" estimate of hearing.  
This report also reveals the following ISO-ANSI levels of 
hearing loss, in decibels:

June 1972


HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
60
60
LEFT
50
40
25
40
60

A partially-legible service medical record dated in April 
1973 reveals that the veteran, an individual who worked on 
the flight line, had a scar in one of his ear drums at 
approximately nine o'clock and that he was being advised to 
return to "sick call" for hearing conservation [treatment].

A private medical record with two entries dated in January 
1974 reveals the results of two separate medical 
consultations (within 15 days from one another), presumably 
while the veteran was on leave from the military.  The first 
of these entries reveals that the veteran was seen on an 
emergency basis and was found to have a bullous myringitis on 
the left ear, while the second of the two entries reveals 
that the veteran, who was "leaving for his overseas 
assignment this weekend," had pus cleaned from his left ear.

The report of the medical examination that the veteran 
underwent for separation purposes in January 1975 reveals a 
normal clinical evaluation of the veteran's ears and drums 
and notes to the effect that the veteran had had an ear 
infection in February 1974, which was treated with Dimetapp, 
and that the "[h]earing loss refers to right ear above."  
This report also reveals the following ISO-ANSI levels of 
hearing loss, in decibels:

January 
1975


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
20
15
20
25

The aforementioned private medical record with the two 
entries dated in January 1974 also contains a third entry, 
which was dated in January 1978, more than two years after 
the veteran's separation from active military service.  This 
entry reveals that the veteran came to the office with a 
"stopped up" left ear, that the examination revealed a 
cerumen "impaction" which was cleaned up with a microscope 
and that, in the physician's opinion, "[b]ehind this is a 
serous otitis media problem."  

The report of a January 1997 VA audiological evaluation 
reveals objective findings of normal hearing through 1500 Hz, 
with a mild to moderately severe sensorineural hearing loss 
in the higher frequencies, for the right ear, and a mild 
hearing loss from 250 to 750 Hz, normal hearing at 1000 Hz, a 
mild sensorineural hearing loss at 2000 Hz and a moderately 
severe sensorineural hearing loss in the higher frequencies, 
for the left ear, as well as the following ISO-ANSI levels of 
hearing loss, in decibels:

January 
1997


HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
65
65
LEFT
45
20
35
70
60

The above report also reveals that the speech recognition 
(discrimination) scores were of 94 and 90 percent for the 
right and left ears, respectively.

In reviewing the entire claims folder, the Board has been 
unable to find evidence suggesting acoustic trauma and/or 
noise exposure at any time after service and the Board notes 
that the veteran's contentions regarding his having been 
exposed to loud noises during service are credible and, as 
shown above, supported by the record.

Service connection for bilateral hearing loss is not 
warranted in the present case on a presumptive basis because, 
as shown above, there is no evidence in the file of the 
manifestation of this chronic disability, to a compensable 
degree, within the year immediately following the veteran's 
separation from active military service.

The Board finds, however, that the competent medical evidence 
in the record pertaining to the question of whether there is 
actually a causal relationship between the diagnosed 
bilateral hearing loss and service is, at least, in 
equipoise.  That is, there is an approximate balance of the 
positive and negative evidence regarding the merits of the 
matter on appeal.  On one hand, there is evidence that the 
veteran already suffered from hearing loss at the 4000 Hz 
level, bilaterally, at the time of induction, and there is a 
gap of more than 20 years between service and the post-
service objective finding to the effect that bilateral 
hearing loss, as defined for VA purposes, is indeed 
manifested.  This suggests a finding to the effect that the 
currently-manifested bilateral hearing loss is not causally 
related to service.  On the other hand, there is evidence in 
the record that the veteran had substantial and continued 
exposure to high noise levels for several years during 
service, that this exposure most likely caused the high 
levels of hearing loss that were recorded in June 1972 (and 
aggravated the hearing loss at the 4000 Hz level), the 
veteran's contentions regarding his having suffered from 
hearing loss continuously since service to this day are 
credible and there is no evidence suggesting post-service 
noise exposure.  This suggests a finding to the effect that 
the currently-manifested bilateral hearing loss is most 
likely, as claimed by the veteran, causally related to 
service.

In view of the above, the Board necessarily must give the 
benefit of the doubt to the claimant and, accordingly, 
conclude that service connection for bilateral hearing loss 
is warranted.

Second Issue
Entitlement to service connection for tinnitus:

The veteran contends that he suffers from tinnitus, that this 
disability is causally related to his having worked as a fuel 
specialist on the flight line refueling aircraft during 
service, and that, consequently, service connection for 
tinnitus is warranted.  He also said, at the October 1997 RO 
hearing, that he had been suffering from tinnitus, which he 
described as a "cricket sound," for several years now and 
that he had not paid too much attention to it during service.

At the outset, the Board notes that the Court has defined 
tinnitus as "ringing in the ears" (see, Fallo v. Derwinski, 
1 Vet. App. 175, 176 (1991), and Kelly v. Brown, 7 Vet. 
App. 471, 472 (1995)), and as "a sensation of noise (as a 
ringing or roaring) that is caused by a bodily condition (as 
wax in the ear or a perforated tympanic membrane)" (see, 
Butts v. Brown, 5 Vet. App. 532, 540 (1993); see, also, YT v. 
Brown, 9 Vet. App. 195, 196 (1996)).

A review of the service medical records reveals, as explained 
earlier, objective findings of increased levels of hearing 
loss, bilaterally, in June 1972.  There are no findings of 
tinnitus in the service medical records but, again, it is 
clear that the veteran was exposed to loud noises, and 
possibly also to acoustic trauma, during service and, as 
noted in a photocopy of page 989 of the 9th edition of The 
American Medical Association Encyclopedia of Medicine that 
the veteran submitted in support of the claim for service 
connection, tinnitus "is almost always associated with 
hearing loss ... ." 

According to the report of a January 1997 VA general medical 
examination, the veteran complained of hearing "crickets" 
in the right ear and said that he had had his house 
exterminated several times because he thought that he had 
crickets in the house.  Tinnitus was listed as the 
appropriate diagnosis in this report, as well as in the 
report of the VA audiological evaluation of January 1997 to 
which reference was made earlier in this decision/remand.

Here again, the Board finds that the competent medical 
evidence in the record pertaining to the question of whether 
there is actually a causal relationship between the present 
disability and service is, at least, in equipoise.  That is, 
there is an approximate balance of the positive and negative 
evidence regarding the merits of the matter on appeal.  On 
one hand, tinnitus was never diagnosed during service but 
more than 20 years after service.  This suggests a finding to 
the effect that the currently-manifested tinnitus is not 
causally related to service.  On the other hand, there is 
evidence that the veteran had substantial and continued 
exposure to high noise levels for several years during 
service, that, presumably because of this exposure and likely 
due to trauma, one of the eardrums was noted to be scarred in 
April 1973, there is no evidence suggesting any noise 
exposure and/or acoustic trauma after service and, again, the 
veteran's contentions are deemed credible.  This suggests a 
finding to the effect that the currently-manifested tinnitus 
is most likely, as claimed by the veteran, causally related 
to service or to the bilateral hearing loss that has been 
found in this decision to be service-connected.

In view of the above, the Board necessarily must give the 
benefit of the doubt to the claimant and, accordingly, 
conclude that service connection for tinnitus is warranted.

Third Issue
Entitlement to service connection for a lower back 
disability:

The veteran contends that he suffers from a lower back 
disability that should be service-connected because it is 
causally related to service.  He acknowledges that he 
suffered trauma to his lower back on two separate occasions 
after service but believes that these post-service incidents 
only aggravated a chronic disability that had already had its 
onset during service.

A review of the service medical records reveals that the 
veteran complained in May 1972 of a "back injury," that 
there were objective findings of a moderate paraspinal muscle 
spasm and a negative straight leg raising and that a low back 
strain was listed as the pertinent assessment.  Approximately 
two weeks later, in June 1972, the veteran was again seen in 
consultation with complaints of lower back pain, which was 
non-radiating.  On physical examination, it was noted that 
the veteran was alert, had a full range of motion of the 
lower back, was negative neurologically and only had minimal 
spasm.  Again, the impression/assessment was listed as a 
lumbosacral strain.

A service medical record that appears to have been produced 
and dated only a few days after the above consultation of 
June 1972 reveals that an X-Ray of the veteran's lumbosacral 
spine was "normal" and that, although the lower pars region 
(L5) was not well seen and the study should be repeated, if 
indicated, the radiologist opined that he or she doubted that 
there was spondylolysis.  The record shows that the veteran 
was again X-rayed in September 1972 and that the resulting 
report revealed that the vertebral bodies of the lumbar 
spine, as well as its pedicles, interarticular parts and 
sacro-iliac joints, were all normal and that there was no 
interval change in comparison with the earlier lumbar series 
of June 1972.

An April 1973 service medical record reveals an assessment of 
a muscle strain of the back, secondary to injury, and the 
report of the veteran's medical examination for separation 
purposes, dated in January 1975, reveals complaints of low 
back pain, but with "no real problem."  This report, 
however, also shows a normal clinical evaluation of the 
veteran's spine and other musculoskeletal system and contains 
no diagnosis of any disability of the lower back.

According to a private medical record that was dated in 
October 1985, more than 10 years after the veteran's 
separation from active military service, the veteran was 
evaluated a month earlier because of his complaints of low 
back and bilateral and posterior thigh pain which were, 
according to the veteran, a sequela of an incident that 
occurred in May 1985 in which he was moving a large floor 
scrubber from a truck.  While doing this, the veteran had 
noted an immediate onset of low back discomfort, but had been 
able to continue working at a moderate level that day.  He 
described the pain as substantially exacerbated with sitting 
for long periods of time driving a truck and by nearly all 
varieties of activity that required "torsional" movement at 
the waist.  It was noted that the veteran's past medical 
history was not significant for medical or surgical illnesses 
relative to these complaints, although he had sustained a 
spiral fracture of the left tibia in the recent past.

The above private report also reveals that, on the earlier 
physical examination, the veteran had no impairment of 
locomotor capability and had normal sensation, although he 
did have a very mild paraspinous spasm and was also "quite 
obese," at a bodyweight of 251 lbs.  On the current 
examination, it was noted that the veteran had gained weight 
and complained of the same level of pain, especially upon 
engaging in even minor amounts of activity.  It was also 
noted in this report that the veteran had a "large girth" 
and a "radiographically certified spondylolysis."

A February 1986 private medical record contains a reference 
to the May 1985 "previous back injury at work" when, while 
lifting and pulling on a pallet jack when working for a 
private paper company in Arkansas as a truck driver, the 
veteran had "felt something pop in his back" and was later 
told that there were fractures in his lower back, possibly 
spondylolysis and degeneration of the lower three discs.  
According to this record, the veteran had received trauma to 
his lower back for a second time 11 days before this 
consultation of February 1986, when the front end of a car he 
was driving collided with the passenger's side of an oncoming 
car whose driver had gone through a stop sign.  This second 
injury had resulted in more pain in his back radiating down 
the posterior thighs to the level of the knees, bilaterally, 
and was worse when standing up.  The impression was listed as 
possible spondylolysis, bilaterally, by history, flexion-
extension injury to the lumbar spine and disc degeneration, 
by history, and additional studies were recommended.
 
In a May 1988 letter to the veteran, a private neurologist 
informed the veteran that he had reviewed a myelogram that he 
had had performed in May 1986, as well as a CT scan that he 
had had performed in February 1986, and that both studies 
showed a rather significant disc herniation at the L5-S1 
level.  He also said, that it seemed, however, that the 
veteran was not having much difficulty at the present time 
and that his examination of the veteran seven days before the 
date of this letter was normal.

The report of a May 1996 private neurological examination 
reveals again a history of acute lumbosacral pain, after 
having lifted a heavy object in 1985, and a lumbosacral 
injury in February 1986, after having been involved in a 
motor vehicle accident.  This report also reveals complaints 
of lumbosacral pain, with radiation into the lower 
extremities, objective findings of pain and limitation of 
motion due to the pain, and a diagnosis of osteoarthropathy 
of the lumbosacral spine, with proven herniated nucleus 
pulposus by CT scan, manifested by pain, but with no residual 

According to the report of the January 1997 VA general 
medical examination, the veteran said that he had hurt his 
back during service in September 1972 when, while "horsing 
around" with someone else, he had been pushed into a door 
knob.  He said that he was off duty for 10 days, underwent 
physical therapy and had X-Rays and that he was not given a 
diagnosis that he could remember.  He also said that he 
suffered low back pain in May 1995 (presumably, "1985") 
when he was moving a large floor scrubber from a truck and 
had been told that he had degenerative disc disease of L2 and 
L3 and spondylolysis of L5.  He reportedly "improved then."  
He further said that, in February 1986, he was involved in a 
motor vehicle accident and again suffered "pain" in his 
lower back, with numbness in his left leg.  This time he was 
told that he had degenerative disc disease of L5 and S1.  He 
was then off work for two years and then went back to work in 
1988, doing general construction labor and serving as a back 
hoe operator.  Currently, he complained of lower back pain 
and the pain limited to some extent the ranges of motion.  
Lumbar spine strain, with an exaggerated lordotic curvature, 
was diagnosed.

A January 1997 VA radiographic report reveals the following 
findings and impression, obtained from an interpretation of 
X-Rays of the veteran's lumbosacral spine:

The vertebral bodies and the disc spaces 
are of normal configuration and alignment 
without evidence of significant 
osteophyte formation.  The pedicles and 
the pars interarticularis are 
unremarkable as well as the facet joints.  
Slight exaggeration of the lordotic 
curvature is seen probably due to 
anterior abdominal muscle.  Minimal 
osteoporosis is also seen.

Impression:  Normal lumbar spine except 
for osteopenia and exaggeration of the 
lordotic curvature.

As shown above, the veteran was noted to have lumbosacral 
strain in 1972 and 1973 and, while he apparently complained 
of low back pain on separation, he reportedly noted that the 
pain represented "no real problem" and, more importantly, 
his spine and other musculoskeletal systems were clinically 
evaluated as normal.  Also, X-Rays that were obtained during 
service, particularly the second one of September 1972, which 
was apparently obtained due to the fact that the earlier one 
had not been felt to be clear enough, revealed a normal 
lumbosacral spine.  The chronic disability currently 
manifested was initially diagnosed more than 10 years after 
service, only several months after a lower back injury at 
work, and additional objective findings were thereafter noted 
in 1986, secondary to a second lower back injury, this time 
associated with a motor vehicle accident.

The Board is aware of the veteran's contentions to the effect 
that he believes that the post-service lower back injuries 
only aggravated a chronic lower back disability that had 
existed since his days of active military service and that, 
consequently, he is entitled to be service-connected for the 
present lower back disability.  These contentions, however, 
are simply not supported by the record, which reveals no 
evidence of the onset of a chronic disability during service 
and clear evidence of the onset of such a disability more 
than 10 years after service, secondary to a post-service 
lower back injury.  A fair preponderance of the evidence is 
against the claim for service connection for a lower back 
disability.  This means that the claim for such a benefit has 
failed and must be denied.


ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  Service connection for tinnitus is granted.

3.  Service connection for a lower back disability is denied.


REMAND

Fourth Issue
Entitlement to a disability evaluation in excess of 10 
percent for
a dermatological disability manifested by actinic keratoses:

The veteran contends that he is entitled to at least a 30 
percent schedular rating on account of marked disfigurement 
caused by the service-connected dermatological disability, 
under the provisions of Diagnostic Code 7806 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.118, Part 4, 
Diagnostic Code 7806 (1999) (hereinafter, "Diagnostic Code 
7806 of the Schedule").  After a review of the evidentiary 
record, the Board is of the opinion that additional 
development is necessary.  In particular, it is noted that 
the medical evidence in the record is insufficient for rating 
purposes and that the veteran needs, as advised by the VA 
physician who conducted a January 1997 medical examination of 
the veteran's skin, "a thorough assessment by a 
dermatologist ..." in order to further clarify, to the extent 
possible, the current severity and nature of the 
dermatological disability, or disabilities, currently 
manifested.

The need to further clarify the current severity and nature 
of the currently manifested dermatological disability, or 
disabilities, is further supported by the fact that the RO 
has limited the rating assigned in this case to the actinic 
keratosis on the veteran's left forearm even though it 
appears that he also suffers from keratoses on other parts of 
his body, in addition to his left forearm, although the Board 
acknowledges that it is unclear whether any such additional 
keratoses/lesions are all part of the same service-connected 
chronic disability or simply separate, nonservice-related 
disease entities.  See, in this regard, the report of the 
above January 1997 VA skin examination and a VA outpatient 
medical record that was dated in August 1997.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed matter is REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
He should also be advised, in the same 
written communication, of his obligation 
to cooperate with the development of the 
appealed claim, which includes his duty 
to report for all scheduled medical 
examinations.  He should further be 
informed that the consequences of his 
failing to report for a VA examination 
without good cause might include the 
denial of the appealed claim for 
additional VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1999).

2.  The veteran should be afforded a VA 
medical examination by a specialist in 
dermatology.  Copies of all notifications 
and other communications sent to the 
veteran should be made part of the claims 
folder and, if the veteran fails to 
report for this examination without good 
cause, the RO should indicate so in a 
memorandum to the file.

The claims folder, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
He or she should be asked to review all 
the pertinent evidence in the record, to 
include the report of the January 1997 VA 
skin examination, the VA outpatient 
medical record dated in August 1997 and 
the transcript of the RO hearing of 
October 1997, as well as a copy of the 
present remand.

The examiner should then be asked to 
request, and interpret for the record, 
any additional examinations, studies or 
tests deemed necessary, examine the 
veteran's skin and thereafter submit a 
comprehensive and legible report of 
medical examination which should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder, 
including a copy of this remand, 
prior to the examination.

B.  A thorough description of the 
nature and extent of the currently-
manifested dermatological 
disability, or disabilities, and his 
or her opinion as to whether any 
additional keratoses/lesions that 
are located in parts of the 
veteran's body other than his left 
forearm are part of the same chronic 
disability for which he is service-
connected or are simply separate, 
nonservice-related disease entities.

C.  If, in the examiner's opinion, 
the service-connected disability 
encompasses the lesions/keratoses 
that the veteran has in parts of his 
body other than his left forearm, 
the examiner should then express an 
opinion as to whether the service-
connected disability currently is 
productive of constant exudation or 
itching, extensive lesions or marked 
disfigurement; or ulceration or 
extensive exfoliation or crusting, 
with systemic or nervous 
manifestations, or an exceptionally 
repugnant sight.

3.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that the 
requested development has been fully 
accomplished, that all actions in that 
regard have been fully documented in the 
record and that the report of the medical 
examination requested in this remand has 
been associated with the file.  If any 
development is found to be incomplete, 
appropriate corrective action should be 
implemented at once.

4.  Once the RO has verified that all the 
above development has been fully 
accomplished, the RO should then re-
adjudicate the matter on appeal, 
including consideration of the question 
of whether an extra-schedular rating is 
warranted in the present case.

If, after the re-adjudication of the above issue, the benefit 
sought on appeal remains denied, the RO should provide the 
veteran and his representative with a Supplemental Statement 
of the Case, with an appropriate period to respond.  
Thereafter, the case should be returned to the Board, for its 
review on appeal.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him at this time until he receives further notice from VA.  
He also is hereby again reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appealed claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals







